Petition for Writ of Mandamus Denied and Memorandum Opinion filed
December 12, 2006







 
Petition
for Writ of Mandamus Denied and Memorandum Opinion filed December 12, 2006.
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-06-01021-CV
____________
 
IN RE EUGENE JELKS, JR., Relator
 
 

 
ORIGINAL
PROCEEDING
WRIT OF MANDAMUS
 

 
M E M O R
A N D U M   O P I N I O N
On
November 16, 2006, relator filed a petition for writ of mandamus
in this court.  See Tex. Gov=t Code Ann. ' 22.221 (Vernon 2004); see also Tex. R. App. P. 52.  In the petition,
relator asked this court to compel the Honorable Susan Brown, presiding judge
of the 185th District Court of Harris County, to rule on his petition for a
writ of habeas corpus.
Relator
has not established that he is entitled to mandamus relief.  Accordingly, we
deny relator=s petition for writ of mandamus. 
PER CURIAM
 
Petition Denied and Memorandum
Opinion filed December 12, 2006.
Panel consists of Justices Fowler,
Edelman, and Frost.